Title: I. The President to the Secretary of State, 11 December 1790
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Decr. 11th. 1790

Herewith you will receive the Powers and Instructions with which Gouvr. Morris Esqr. is invested and his Communications consequent thereof.—You will give them the consideration their importance merit, and report your opinion of the measures proper to be taken thereupon.
The following extract from one of my private letters to Mr. Morris contains all the notice I have yet taken of his public communications.—I give it that you may have the whole matter before you.

“New York July 7th. 1790
This letter will be short; the intention being little more than to acknowledge their receipt of your several favors from London; dated the 7th. and 13th. of April and 1st. and 2d. of May respecting the business which had been entrusted to you of a public nature; and of your other let[ters] of the 12th. of April and 3d. of May which more immediately relate to my private concerns.—Permit me to thank you, my good Sir, for the attention you have paid to the latter; and as far as your intercourse with the British Ministry had gone, to assure you of my entire approbation of your conduct with respect to the former.—I shall wait the answer which your address of the 30th. of April will extort from the Duke of Leeds (if he does not mean to be silent) before I shall write more fully to you on that head.”

Go: Washington

